This is an appeal from an interlocutory decree.
The words "and copy" are omitted from the certificate *Page 1021 
of the clerk attached to the record. The certificate should show that the transcript contains a "true and correct recitaland copy of all such papers and proceedings" that were directed to be included therein by the parties, as provided by rules of court. Special Rule 3, Dees v. Cassels, 54 Fla. 485, 44 So. R. 1013; Clark v. Cochran, 77 Fla. 98, 80 So. R. 745 and cases therein cited.
The case should, therefore, be dismissed, but should be reinstated upon compliance with the terms of Section 4634, Comp. Gen. Laws of Florida.